PER CURIAM.
Bucky J. St. Mitchell appeals from the district court’s order adopting the magistrate judge’s recommendation to deny his motion for default judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order St. Mitchell seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.
Accordingly, we grant the Appellees’ motion to dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.